DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/22 has been entered.
Response to Amendment
The Amendment filed 01/24/22 has been entered. Claim 1 has been amended and new claim 2 has been entered. Claims 1-2 are addressed in the following office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,376,359. Although the claims at issue are not identical, they are not patentably distinct from each other because they both present the same structure. Specifically, a valve component, a stent component comprising a lower anchoring crown, an upper anchoring crown, and a distal stent section. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwammenthal et al. (US 2006/0149360), cited in previous office action.
Regarding claim 1, an invention relating to stent-valves, Schwammenthal discloses a replacement valve (Figs. 18a-b) configured to be used within a human body comprising: a valve component (16); and a stent component (15, 82, 84) configured to house at least a portion of the valve component (Par. 0054) comprising a proximal end and a distal end, the stent component further comprising: a lower anchoring crown (82) comprising an at least partly conical body, wherein the lower anchoring crown defines the proximal end of the stent component (Fig. 18b; Par. 0094); an upper anchoring crown (15) in communication with the lower anchoring crown and comprising an at least partly conical body, wherein the conical body of the lower anchoring crown slopes outwardly in the direction of the proximal end, and wherein the conical body of the upper anchoring crown slopes outwardly in the direction of the distal end (Fig. 18b; Par. 0052). However, Schwammenthal fails to disclose a distal stent section comprising an at least partly conical body, a stabilizing arch section and a commissural post section, wherein the stabilizing arch section extends from the commissural post section in the direction of the distal end, wherein the distal stent section is in communication with the upper anchoring crown.
In an alternate embodiment, Schwammenthal teaches (Figs. 9-11C) a distal stent section (40) comprising an at least partly conical body (A, see annotated figure below), a stabilizing arch section (B, see annotated figure below) and a commissural post section (C, see annotated figure below), wherein the stabilizing arch section extends from the commissural post section in the direction of the distal end, wherein the distal stent section is in communication with the upper anchoring crown (Fig. 11B; Par. 0063 & 0065).

    PNG
    media_image1.png
    241
    411
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    236
    373
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Schwammenthal to have a distal stent section comprising an at least partly conical body, a stabilizing arch section and a commissural post section, wherein the stabilizing arch section extends from the commissural post section in the direction of the distal end, wherein the distal stent section is in communication with the upper anchoring crown. Doing so would brace the distal end of the prosthetic device when the prosthetic device is implanted in the aortic annulus while not obstructing or occluding the coronary arteries adjacent to the aortic annulus (Par. 0063), as taught by the alternate embodiment of Schwammenthal.
Regarding claim 2, an invention relating to stent-valves, Schwammenthal discloses a replacement valve (Figs. 18a-b) configured to be used within a human body comprising: a valve component (16); and a stent component (15, 82, 84) configured to house at least a portion of the valve component (Par. 0054) comprising a proximal end and a distal end, the stent component further comprising: a lower anchoring crown (82) comprising an at least partly conical body, wherein the lower anchoring crown defines the proximal end of the stent component (Fig. 18b; Par. 0094); an upper anchoring crown (15) in communication with the lower anchoring crown and comprising an at least partly conical body, wherein the conical body of the lower anchoring crown slopes outwardly in the direction of the proximal end, and wherein the conical body of the upper anchoring crown slopes outwardly in the direction of the distal end (Fig. 18b; Par. 0052). However, Schwammenthal fails to disclose wherein a distal stent section comprising an at least partially conical body, a commissural post 
In an alternate embodiment, Schwammenthal teaches (Figs. 9-11C) a distal stent section (40) comprising an at least partially conical body (A, see annotated figure above), a commissural post section (C, see annotated figure above), and a stabilizing arch section (B, see annotated figure above) that extends in the direction of the distal end from the commissural post section is in communication with the upper anchoring crown [i.e. distal broad end] (Fig. 11B; Par. 0063 & 0065). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Schwammenthal to have a distal stent section comprising an at least partially conical body, a commissural post section, and a stabilizing arch section that extends in the direction of the distal end from the commissural post section is in communication with the upper anchoring crown. Doing so would brace the distal end of the prosthetic device when the prosthetic device is implanted in the aortic annulus while not obstructing or occluding the coronary arteries adjacent to the aortic annulus (Par. 0063), as taught by the alternate embodiment of Schwammenthal.
Response to Arguments
Applicant’s arguments, filed 01/24/22, with respect to the rejections of claims 1 and 2 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of previously cited prior art reference Schwammenthal. Specifically, in an alternate embodiment, Schwammenthal teaches (Figs. 9-11C) a distal stent section (40) comprising an at least partly conical body (A, see annotated figure below), a stabilizing arch section (B, see annotated figure below) and a commissural post section (C, see annotated figure below), wherein the stabilizing arch section extends from the commissural post section in the direction of the distal end, wherein the distal stent section is in communication with the upper anchoring crown (Fig. 11B; Par. 0063 & 0065).

    PNG
    media_image1.png
    241
    411
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    236
    373
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Schwammenthal to have a distal stent section comprising an at least partly conical body, a stabilizing arch section and a commissural post section, wherein the stabilizing arch section extends from the commissural post section in the direction of the distal end, wherein the distal stent section is in communication with the upper anchoring crown. Doing so would brace the distal end of the prosthetic device when the prosthetic device is implanted in the aortic annulus while not obstructing or occluding the coronary arteries adjacent to the aortic annulus (Par. 0063), as taught by the alternate embodiment of Schwammenthal.
Also, applicant stated that they had enclosed a timely filed terminal disclaimer for U.S. Patent No. 10,376,359. However, no such filing was found with the filed response. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771